IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 201
                                          :
APPOINTMENTS TO THE                       : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                  :
LAWYERS TRUST ACCOUNT BOARD               :




                                        ORDER

PER CURIAM
         AND NOW, this 21st day of August, 2020, Joseph G. Price, Esquire, Lackawanna

County, and Samuel W. Milkes, Esquire, Cumberland County, are hereby appointed as

members of the Pennsylvania Interest on Lawyers Trust Account Board for a term of three

years, commencing September 1, 2020.